           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 1 of 16


     Peter A. Leeming SBN 119124
1    Law Offices of Peter A. Leeming
     108 Locust Street, Suite 7
2    Santa Cruz, CA 95060
3    Telephone (831) 425-8000
     paleeming@sbcglobal.net
4
     Frank R. Ubhaus, SBN 46085
5    Berliner Cohen, LLP
     Ten Almaden Boulevard, Eleventh Floor
6    San Jose, CA 95113
7    Telephone (408) 286-5800
     Frank.ubhaus@berliner.com
8
     James V. Kosnett SBN 71542
9    Kosnett Law Firm
     11601 Wilshire Blvd, Ste. 500
10   Los Angeles, CA 90025
11   Telephone (310) 445-5900
     jameskosnett@kosnetlaw.com
12
     Attorneys for Plaintiff John Doe
13

14
                          IN THE UNITED STATES DISTRICT COURT
15
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN JOSE DIVISION
17

18                                )           Civil Action No.
     JOHN DOE,                    )
19                                )           COMPLAINT FOR
              Plaintiff,          )
20
                                              DECLARATORY AND
                                  )
          vs.                     )           INJUNCTIVE RELIEF
21                                )
     REGENTS OF THE UNIVERSITY OF )
22                                )
     CALIFORNIA,                  )
23                                )
              Defendant.          )
24                                )
                                  )
25


     4816-0186-5447v1
     FRU\28849001
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 1
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 2 of 16



1              Plaintiff John Doe alleges as follows:

2                                    GENERAL ALLEGATIONS

3              1.       Plaintiff, a male student at the University of California at Santa Cruz

4    (UCSC), is a respondent in a campus administrative investigation by the UCSC Title

5    IX Office (“Title IX Office”) into allegations that he sexually assaulted a female

6    student (“Complainant”), at his off-campus residence on or about June 16, 2020.

7               2.      Title IX of the Education Amendments of 1972 prohibits sex

8    discrimination in any educational program or activity receiving federal financial

9    assistance. On August 14, 2020, following an extensive period of review by the

10   United States Department of Education (“DOE”), amended Title IX regulations went

11   into effect. The amended regulations, titled “Nondiscrimination on the Basis of Sex

12   in Educational Programs or Activities Receiving Federal Financial Assistance” were

13   first published on May 19, 2020, and are found at 34 CFR part 106. The new

14   regulations amended the procedural framework for investigating campus sexual

15   assault allegations and granted new protections and enhanced due process for the

16   accused student. Enhanced procedural protections under the revised regulations

17   include, for example, enhanced discovery rights as well as the right to cross

18   examination of witnesses by each party’s advisor and the right to ask the other party

19   and any witnesses all relevant questions and follow-up questions at a hearing on the

20   allegations. In contrast, the procedures currently being followed by Defendant in the

21   pending administrative action against Plaintiff, do not provide significant discovery

22   rights to the parties, and expressly prohibit an advisor from any active participation in

23   the process.

24             3.       In this case, Defendant Regents of the University of California, have

25   refused to apply the recent DOE amendments to the Title IX regulations, contending

     4816-0186-5447v1
     FRU\28849001
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 2
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 3 of 16



1    that Plaintiff’s case arose before August 14, 2020 and that the new federal Title IX

2    regulations are not retroactive. Instead, they are applying existing procedures that

3    violate procedural due process. If Plaintiff is forced to proceed under Defendant’s

4    existing procedures, he faces the possibility of expulsion and or a lengthy suspension

5    without being afforded a hearing that complies with the requirements of the new

6    federal Title IX regulations or his rights to due process. This would irreparably harm

7    his education and future career opportunities.

8                                            THE PARTIES

9              4.       Plaintiff is currently a PhD candidate at UCSC in the field of

10   Biomedical Sciences and Engineering. UCSC’s program in this area is a top-notch

11   program with dozens of laboratories specializing in molecular biology, biochemistry,

12   and bioinformatics. Few other academic institutions in the world offer the

13   specialized program that Plaintiff has elected to study at UCSC

14             5.       Plaintiff’s field of study is highly specialized. Plaintiff specifically

15   enrolled at UCSC in order to avail himself of the unique opportunities offered by the

16   University. By refusing to afford Plaintiff appropriate and fair process, the University

17   is placing Plaintiff’s educational and financial future at risk.

18             6.       The Regents of the University of California (“Regents”). is the

19   governing body of the University of California, a public university system with over

20   280,000 students enrolled across ten campuses. UCSC is a public university located

21   in Santa Cruz, California and is part of the University of California statewide system

22   of public universities, and is implementing the policy decisions and procedures

23   established by the Regents. UCSC is an institution that receives federal financial

24   assistance and is subject to the requirements of Title IX of the Education

25   Amendments of 1972, 20 U.S.C § 1681.

     4816-0186-5447v1
     FRU\28849001
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 3
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 4 of 16



1                                     JURISDICTION AND VENUE

2              7.       This Court has federal question jurisdiction pursuant to Article III, §2

3    of the United States Constitution and 28 U.S.C § 1331 for claims arising under Title

4    IX of the Education Amendments of 1972, 20 U.S.C § 1681.

5              8.       This Court has personal jurisdiction over Defendant on the grounds that

6    the University is conducting business in the State of California.

7              9.       Venue for this action properly lies in this district pursuant to 28 U.S.C.

8    § 193, because a substantial part of the events or omission giving rise to the claim

9    occurred in the Northern District of California.

10                                    I: STATEMENT OF FACTS

11             10.      Complainant is a PhD student at UCSC. Plaintiff and Complainant had

12   a date on or about June 16, 2020. Prior to the June 16, 2020 date, the couple agreed

13   that they would not engage in vaginal intercourse during this date. Plaintiff agreed to

14   cook dinner for Complainant at his apartment. Plaintiff asked Complainant to bring a

15   bottle of wine. Instead of bringing “a bottle of wine” to the dinner, Complainant on

16   her own initiative decided to bring three bottles of wine to the meal. According to

17   Complainant, over the course of the evening she and Plaintiff they drank 3 ½ bottles

18   of wine. (Ex. 1, p. 7) 1

19             11.      At some point after Plaintiff and Complainant started dinner, the couple

20   stopped eating the meal, went into Plaintiff’s bedroom and engaged in consensual

21   oral sex. After a period of time, the pair returned to the dinner table and resumed

22   eating the meal and drinking more wine. Shortly after the couple resumed their meal,

23

24

25   1 Plaintiff has filed a Motion to Seal Exhibits 1-16, as they contain sensitive personal
     information of a sexual nature that is confidential pursuant to Title IX procedures.
     4816-0186-5447v1
     FRU\28849001
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 4
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 5 of 16



1    they were joined at the table by Plaintiff’s roommate, and the three adults talked

2    about their studies while continuing to drink more wine.

3              12.      After about half an hour of chatting with Plaintiff’s roommate and

4    continuing to drink wine, Complainant suggested to Plaintiff that they return to his

5    bedroom. Plaintiff and Complainant returned to the bedroom and immediately began

6    taking off their clothes, kissing and engaging in oral sex. While they were kissing,

7    the couple was also “grinding” on each other, meaning they were rubbing their

8    pelvises together. The couple also engaged in consensual digital penetration where

9    Plaintiff was digitally penetrating Complainant’s vagina while she was on her hands

10   and knees on his bed facing away from him. Eventually, the couple went to sleep.

11   During the entire encounter, Plaintiff was unable to maintain a full erection due to his

12   alcohol consumption. (Ex. 1, p. 19.) Complainant never blacked out and never lost

13   any memory from the evening. (Ex. 1, p. 6.)

14             13.      The following morning, Plaintiff advised Complainant that she should

15   take “Plan B” birth control. According to Complainant, Plaintiff told her that they

16   had “sex” during their encounter the previous night and Plaintiff also told her that “I

17   came in you.” Complainant did not believe that they had vaginal intercourse the

18   previous evening, as she had engaged in vaginal intercourse on previous occasions,

19   knew what it felt like and did not experience that sensation during her encounter with

20   Plaintiff. Complainant later told campus investigators that did not notice any

21   secretions of semen when she went to the bathroom following her sexual encounter

22   with Plaintiff. Complainant also told campus investigators that she assumed that

23   when Plaintiff said that they had “sex” the previous evening, he meant vaginal

24   intercourse. While Complainant never felt or saw Plaintiff’s penis in her vagina, she

25


     4816-0186-5447v1
     FRU\28849001
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 5
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 6 of 16



1    assumed that the “sex” occurred while the couple was engaging in consensual digital

2    penetration and while she was facing away from Plaintiff. (Ex. 1, P. 9.)

3              14.      Plaintiff told campus investigators that he did not engage in non-

4    consensual vaginal intercourse with Complainant. (Ex.1, P. 20.) Plaintiff also told

5    investigators that while the couple were kissing and “grinding”, he thought he might

6    have had a premature ejaculation and was concerned that Complainant could become

7    pregnant from semen on her thigh near her vaginal canal. It was due to this concern

8    that Plaintiff recommended that Complainant take Plan B birth control the following

9    morning. (Ex. 1, p. 21.)

10                                  II: PROCEDURAL HISTORY

11             15.      On July 11, 2020, three weeks after the dinner date, Complainant

12   reported to UCSC’s campus sexual assault and harassment investigation office

13   (“Title IX Office”) that Plaintiff had engaged in nonconsensual vaginal intercourse

14   with her on June 16, 2020, and that she would like to pursue a formal investigation.2

15             16.      On July 22, 2020, the Title IX Office notified Plaintiff by email that

16   they were investigating an alleged violation of UC’s Sexual Violence and Sexual

17   Harassment Policy (SVSH policy), based on his encounter with Complainant on June

18   16, 2020. (Exhibit 2, Notice of Investigation, to be filed under seal.) The notice

19   informed Plaintiff that the procedures for investigating and resolving the allegation

20   were contained in the 2019 edition of U.C.’s Policies Applying to Campus Activities,

21   Organizations, and Students (PACAOS) Appendix-E (“2019 Appendix-E”). The

22

23

24
     2
       Plaintiff requested a copy of the Title IX Office’s July 11, 2020 intake report of their
25   interview with Complainant, but has been informed that this report is not a part of his
     investigation file and therefore he is not entitled to a copy of it. (See, Ex. 8 and 9.)
     4816-0186-5447v1
     FRU\28849001
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 6
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 7 of 16



1    Title IX Office’s July 22, 2020 notification email included a link to Appendix-E.

2    (Exhibit 21, 2019 Appendix-E.) (See, Ex. 24, SVSH Policy.)

3              17.      Sana Amini, an investigator with UCSC’s Title IX office, interviewed

4    Complainant on August 3, 13 and October 1, 2020. Ms. Amini interviewed Plaintiff

5    on September 10 and October 8, 2020. (Ex.1, p. 1.)

6              18.      Respondent did not have an advisor or an attorney during the

7    investigation.

8              19.      Various witnesses were also interviewed in the course of the

9    investigation. Other than Complainant and Plaintiff, only Plaintiff’s roommate had

10   any direct interaction with the couple on the evening in question. Five of witnesses

11   interviewed were friends of Complainant, who had no personal knowledge of

12   Plaintiff and Complainant’s interactions on June 16, 2020, and for the most part

13   simply repeated to Investigator Amini what Complainant had told them about her

14   encounter with Plaintiff. (Ex. 1, p. 2, and table contained therein.)

15             20.      During her investigation, Ms. Amini also reviewed text messages

16   between Plaintiff and Complainant prior to and after their June 16, 2020 encounter,

17   as well as some receipts from Complainant and responses by Complainant and

18   Plaintiff after reviewing the evidence. (Ex. 1, p. 3, and Appendix A thereto, Ex. 3.)

19             21.      Investigator Amini issued a report on her findings and preliminary

20   determinations on December 1, 2020. In this report , Investigator Amini concluded

21   that, while Plaintiff stated that he did not penetrate Complainant’s vagina with his

22   penis, and that Complainant did not feel or see Plaintiff penetrate her vagina with his

23   penis, Plaintiff’s suggestion that Complainant take Plan B in morning following their

24   June 16, 2020 encounter, supported a finding, by a preponderance of the evidence,

25   that non-consensual vaginal intercourse had in fact occurred. (Ex.1, P. 45-47.)

     4816-0186-5447v1
     FRU\28849001
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 7
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 8 of 16



1    Investigator Amini further found Plaintiff’s violation of the SVSH Policy on June 16,

2    2020 was aggravated, in that Plaintiff allegedly used force against Complainant to

3    accomplish the alleged penetration. However, in another section, Ms. Amini’s report

4    also states that she found that Plaintiff did not use force during the encounter. (Ex. 1,

5    p. 48, 49.) Investigator Amini issued her report on December 1, 2020.

6              22.      On December 1, 2020, the Title IX Office sent Plaintiff a Notice of

7    Outcome informing him of the result of the investigation. (Ex. 4, filed under seal.)

8    The Notice informed Plaintiff that the investigation and report made the preliminary

9    determination that as a result of the June 16, 2020 encounter with Complainant, he

10   violated UCSC’s SVSH Policy Section II.B.1.a, Sexual Assault – Penetration. The

11   Notice also stated that the investigation determined that during his encounter with

12   Complainant, Plaintiff also violated UCSC’s Code of Student Conduct sections

13   102.02, 102.08(c), and 102.26.3 The Notice informed Plaintiff that the Student

14   Conduct Office would notify him of the proposed sanction based on the violations no

15   later than 5:00 P.M. on January 5, 2021, and assigned UCSC Student Conduct

16   Officer Julie Oberts to Plaintiff’s matter. (Ex. 4, p. 2)

17             23.      On December 29, 2020 Plaintiff requested a Fact-Finding Hearing into

18   Complainant’s allegations and the Title IX Office’s preliminary determinations as

19   provided in the procedures listed in 2019 Appendix-E. (Ex. 6, email requesting

20   hearing and response.)

21

     3
22     §102.02 Other forms of dishonesty including but not limited to fabricating information,
     furnishing false information, or reporting a false emergency to the University,
23   §102.08(c) Conduct which constitutes, physical abuse including but not limited to:
      (c) other conduct that threatens the health or safety of any person;
24   §102.26 Violation of the University of California Policy on Sexual Violence and Sexual
     Harassment.
25


     4816-0186-5447v1
     FRU\28849001
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 8
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 9 of 16



1              24.      On January 8, 2021, Ms. Oberts emailed Plaintiff a Notice of Proposed

2    Sanction recommending his dismissal from the University, stayed, with a three-year

3    suspension as a proposed sanction for the violations found in the Title IX Office’s

4    December 1, 2020 report. (Ex.5, p. 1, and Ex. 24, UC SVSH Policy.)

5              25.      On January 29, 2021, Plaintiff’s newly retained counsel Peter Leeming

6    emailed a letter to Linda Skemer, the UCSC Hearing Officer assigned to preside over

7    Plaintiff’s Fact-Finding Hearing. In this letter, Mr. Leeming requested clarification

8    of the procedures applicable to the upcoming Fact-Finding Hearing. (Ex. 7.) The

9    letter noted that the new DOE Title IX rules, 34 CFR part 106, had increased

10   procedural protections for all parties at Fact Finding Hearings. These new

11   protections included the right to live cross examination of witnesses by counsel, and

12   Mr. Leeming requested that those new provisions be applied at Plaintiff’s Hearing.

13   On February 3, 2021, Hearing Officer Skemer responded to Mr. Leeming’s request

14   by stating that the new DOE Title IX rules were not retroactive and that Plaintiff’s

15   Hearing would be governed by the existing procedures under 2019 Appendix-E.

16   (See Ex. 8, Skemer response, and Ex. 23, 34 CFR part 106.45.)

17             26.      On February 4, 2021, Plaintiff’s counsel sent another letter to Hearing

18   Officer Skemer asserting that UCSC’s position on applicable hearing procedures

19   denied Plaintiff due process. In this same letter, Plaintiff also requested additional

20   discovery for the Hearing, including the Title IX Office’s report of their July 11,

21   2020 Intake interview of Complainant, as well as Witness Interview Summaries used

22   to prepare the investigation report.4 (Ex. 9.) Plaintiff’s contentions and requests for

23

24

25   4 Witness Interview Summaries are written reports contemporaneously created by the Title
     IX Office Investigator as they interview a witness.
     4816-0186-5447v1
     FRU\28849001
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 9
          Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 10 of 16



1    additional discovery were denied by Hearing Coordinator Kyle Sasai on February 3,

2    2021. (Ex. 10.)

3              27.      Pursuant to the requirements of Appendix-E, Plaintiff submitted a Pre-

4    Hearing Statement (“Statement”) on March 2, 2021. The Statement included

5    Plaintiff’s list of disputed issues to be addressed at the future Fact-Finding Hearing,

6    Plaintiff’s proposed hearing evidence, and a list of proposed witnesses. One of

7    Plaintiff’s proposed witnesses was Dr. Felice L. Gersh, M.D., a forensic

8    gynecologist, who had reviewed the December 1, 2020 Investigation Report and was

9    prepared to provide expert witness testimony in support of Plaintiff’s explanation of

10   the events of June 16, 2020. (See Ex. 11, Plaintiffs’ Pre-Hearing Statement, and

11   Exhibit 12, Curriculum Vitae of Dr. Felice L. Gersh, M.D.)

12             28.      Also pursuant to Appendix-E, a pre-hearing meeting between Plaintiff,

13   his advisor and support person and Hearing Officer Skemer and her staff, was held

14   on March 9, 2021. During that meeting, the participants discussed Fact Finding

15   Hearing procedural questions, Plaintiff’s proposed evidence, and Plaintiff’s proposed

16   witnesses. Plaintiff again requested that his advisors be allowed to take a more active

17   role at the Fact-Finding Hearing, including questioning witnesses.

18             29.      During the March 9, 2021 meeting, Hearing Officer Skemer again

19   denied Plaintiff’s request for live cross examination and direct participation by

20   counsel, citing the procedures outlined in Appendix-E.

21             30.      On March 19, 2021 Hearing Officer Skemer emailed Plaintiff and his

22   advisors a “Notice of Scope” letter listing the issues, disputed facts, evidence, and

23   witnesses Hearing Officer Skemer found relevant for the hearing. In the Notice of

24   Scope letter, Hearing Office Skemer found that Dr. Gersh’s testimony was not

25


     4816-0186-5447v1
     FRU\28849001
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 10
          Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 11 of 16



1    relevant to any issue in the case and ruled that Dr. Gersh’s testimony would not be

2    admitted at the Fact-Finding Hearing. (Ex. 13, Notice of Scope.)

3              31.      The Notice of Scope letter also informed Plaintiff that he had five days

4    to provided additional information about the evidence, including witness testimony,

5    that Plaintiff would like to present at the Fact-Finding Hearing. (Ex. 13, P. 2.) On

6    March 31, 2021 Plaintiff submitted a declaration from Dr. Gersh outlining her

7    proposed testimony and requested that Hearing Officer Skemer reconsider her earlier

8    decision to exclude Dr. Gersh’s testimony at the Fact-Finding Hearing. Plaintiff also

9    requested that Dr. Gersh’s declaration be admitted into evidence at the Fact-Finding

10   Hearing. (See, Ex.15, Declaration of Felice L. Gersh, M.D.)

11             32.      On April 14, 2021, Hearing Officer Skemer sent Plaintiff an email

12   confirming her decision to exclude Dr. Gersh’s testimony from the Fact-Finding

13   Hearing. Hearing Officer Skemer also denied Plaintiff’s request to admit Dr. Gersh’s

14   Declaration into evidence at the Fact-Finding Hearing. (Ex. 16.)

15             33.      A Fact-Finding Hearing is now scheduled for June 2, 2021.

16             34.      The procedures contained in Appendix-E and similar procedural

17   frameworks have been the subject of criticism and litigation on the grounds that they

18   violate due process, and have in fact been found to violate due process by various

19   state and federal courts.

20             35.      In response to DOE’s August 2020 Title IX Amendments, Defendant

21   amended Appendix-E on August 14, 2020. The new Appendix-E, effective August

22   14, 2020, purportedly covers campus sexual assault and harassment investigations of

23   incidents that Defendant has decided are not covered by the new DOE Title IX

24   Amendments. However, the new Appendix-E does not contain any of the enhanced

25   due process protections established in the new DOE Title IX Amendments.

     4816-0186-5447v1
     FRU\28849001
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 11
          Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 12 of 16



1              36.      On August 14, 2020, Defendant also released new procedures for

2    investigating campus conduct Defendant decided is covered under the new DOE

3    Title IX rule Amendments, to wit: “University of California Interim PACAOS-

4    Appendix-F: Sexual Violence and Sexual Harassment Student Investigation

5    Framework for DOE-Covered Conduct”. (“Appendix-F”) (Exhibit 22.) Appendix F

6    purports to implement the enhanced procedural protections articulated in 34 CFR part

7    106 to alleged violations of Defendant’s SVSH policy. However, because Appendix-

8    F provides greater due process protections than Appendix-E, “the University will

9    apply the [Appendix-F] only when required, in response to DOE-Covered Conduct. It

10   will follow its existing processes for all other reports.” (Exhibit 24.) Defendant has

11   chosen to narrowly interpret the applicability of Appendix-F to conduct occurring

12   after August 14, 2020, and occurring in a University program or activity. Thus, even

13   after the August 14, 2020 DOE Title IX Amendments, claims of sex-based conduct

14   which occurred prior to August 14, 2020 or not occur in a University program or

15   activity would still be investigated and adjudicated under the provisions of

16   Appendix-E, and not subject to the greater due process protections outlined in

17   Appendix-F.

18             37.      Defendant’s approach as described above has established an arbitrary

19   system, where the same conduct can, at Defendant’s sole discretion, result in the

20   application of two different disciplinary tracks, with different procedural rights and

21   potentially different outcomes based on factors having nothing to do with individual

22   culpability, including the date of the alleged occurrence.     The application of the

23   Appendix-E procedures to Plaintiff’s case, rather than those granting greater

24   procedural protections under Appendix-F or as required by 34 CFR part 106, is a

25   violation of Plaintiff’s due process rights and therefore unconstitutional.

     4816-0186-5447v1
     FRU\28849001
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 12
          Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 13 of 16



1                                   III: FIRST CAUSE OF ACTION

2                        42 U.S.C. § 1983 – Fifth and Fourteenth Amendments

3              38.      Plaintiff incorporates the foregoing allegations as though fully set forth.

4              39.      42 U.S.C. § 1983 provides that: “Every person who, under color of

5    [law] subjects . . . any . . . person within the jurisdiction thereof to the deprivation of

6    any rights, privileges, or immunities secured by the [United States] Constitution and

7    laws, shall be liable to the party injured in an action at law, suit in equity, or other

8    proper proceeding for redress.”

9              40.      The Fifth Amendment to the United States Constitution, as

10   incorporated against the states by the Fourteenth Amendment, guarantees due process

11   of law. The Fourteenth Amendment prohibits any state from depriving any person of

12   life, liberty, or property without due process of law. The right to procedural due

13   process includes the right to timely notice of the case against oneself and the right to

14   be heard on the matter by a neutral arbiter. Every individual has a cognizable liberty

15   and property interest in his or her professional reputation.

16             41.      Defendant Regents propose to apply the flawed and unconstitutional

17   procedures outlined in Appendix-E, to the Fact-Finding Hearing currently scheduled

18   in Plaintiff’s case. If Plaintiff’s hearing is conducted under the provisions of

19   Appendix-E, he will be unlawfully deprived of the protection he is entitled to under

20   the newly amended DOE Title IX rules articulated in 34 CFR part 106 and as

21   interpreted by established case law.

22             42.      Defendant Regents have also violated Plaintiff’s rights to due process

23   by unreasonably denying his reasonable requests for evidence in their custody and

24   control, including the Witness Interview Summaries of all parties and witnesses

25   interviewed as part of the Title IX Office’s investigation into the June 16, 2020 event,

     4816-0186-5447v1
     FRU\28849001
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 13
          Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 14 of 16



1    and Complainant’s July 11, 2020 Initial Intake Report, where she gave the Title IX

2    Office her initial statement about her encounter with Plaintiff on June 16, 2020.

3    Defendant Regents have also denied Plaintiff’s due process right to present relevant

4    and exculpatory evidence at the upcoming Fact-Finding Hearing by refusing to allow

5    the expert-witness testimony of Dr. Gersh or even her sworn declaration into

6    evidence at the Hearing.

7              43.      Defendant Regents’ proposed sanction for Plaintiff’s alleged conduct in

8    this case is dismissal from the University, to be stayed, with a three-year suspension.

9    To impose such a serious sanction using a flawed and unfair process is clear

10   deprivation of Plaintiff’s liberty and property interests protected under the Fifth and

11   Fourteenth Amendments.

12             44.      Defendant Regents’ decision to withhold the full due process

13   protections set forth in 34 CFR part 106 from Plaintiff’s up-coming Fact-Finding

14   Hearing violates Title IX of the Education Amendments of 1972 and the

15   corresponding Title IX Rules promulgated by DOE, as well as the Due Process and

16   Equal Protection provisions of the United States Constitution.

17

18                                    IV: PRAYER FOR RELIEF

19             Wherefore, Plaintiff requests that the Court enter judgment in his favor against

20   Defendant, and award the following relief:

21             A:       Declare that the application of Appendix-E to Plaintiff’s upcoming

22   hearing violates Title IX of the Education Amendment Amendments of 1972 as

23   amended by 34 CFR part 106;

24

25


     4816-0186-5447v1
     FRU\28849001
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 14
           Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 15 of 16



1              B.       Declare that the application of Appendix-E to Plaintiff’s upcoming

2    hearing violates the Due Process Clause of the Fifth Amendment to the United States

3    Constitution, as applied to the states by the Fourteenth Amendment;

4              C.       Declare that Defendant’s refusal to provide evidence in their custody

5    and control to Plaintiff to allow him to fully prepare for the up-coming Fact-Finding

6    Hearing, violates the Due Process Clause of the Fifth Amendment to the United

7    States Constitution, as applied to the states by the Fourteenth Amendment;

8              D.       Declare that Defendant’s refusal to allow Plaintiff to introduce relevant

9    and exculpatory evidence, in the form of Dr. Gersh’s expert-witness testimony and/or

10   her sworn declaration regarding her review of the evidence and opinions thereof,

11   violates the Due Process Clause of the Fifth Amendment to the United States

12   Constitution, as applied to the states by the Fourteenth Amendment;

13             E.       Permanently enjoin Defendant and its officers, agents, servants,

14   employees and attorneys, and those persons in active concert with them from

15   applying Appendix-E policy to Plaintiff’s pending matter;

16             F.       Order Defendant to allow Plaintiff to offer into evidence at his Fact

17   Finding Hearing the expert-witness testimony of Dr. Felice L. Gersh as well as her

18   sworn declaration regarding her review of the evidence in this case and opinions

19   thereof;

20             G.       Award Plaintiff his reasonable costs and attorneys’ fees in this action;

21   and

22             H.       Grant Plaintiff such other relief as this Court may deem just and proper.

23   ///

24   ///

25


     4816-0186-5447v1
     FRU\28849001
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 15
          Case 5:21-cv-03315-NC Document 1 Filed 05/04/21 Page 16 of 16



1              Respectfully submitted

2
               Dated: May 4, 2021          By: ________s____________
3
                                                 Peter A. Leeming
4
                                                 Attorneys for John Doe

5              Dated: May 4, 2021          By: _________s___________
                                                 Frank R. Ubhaus
6                                                Attorneys for John Doe
7              Dated: May 4, 2021          By: ________s___________
                                                 James V. Kosnett
8
                                                 Attorneys for John Doe
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     4816-0186-5447v1
     FRU\28849001
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF- 16
